internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-118010-02 date date legend issuer borrower bonds state date dear this is in response to your request for a ruling permitting the borrower to utilize the gross_proceeds spent first method for allocating funds from different sources to expenditures_for the same governmental purpose under income_tax regulation sec_1_148-6 for the purpose of determining whether the borrower has met the two-year spending exception to the arbitrage rebate requirement under sec_148 of the internal_revenue_code the code and sec_1_148-7 facts and representations the issuer is a state non-business corporation established under the laws of state as a public corporate body and agency of the state for the principal purpose of issuing tax-exempt_bonds for the benefit of healthcare and educational organizations the borrower is a non-profit educational_institution chartered under the laws of state on date the issuer issued the bonds under sec_145 of the code a portion of the proceeds of which were lent to the borrower to finance capital improvements to the borrower’s facilities as of the issue_date the borrower expected to apply the bond proceeds as well as other funds available to the borrower the non-bond funds to finance construction expenditures_for capital improvements under its method_of_accounting the borrower also expected to expend the bond proceeds for the construction expenditures in accordance with sec_148 and sec_1_148-7 construction expenditures were first paid with non-bond funds and then for some of these expenditures requisitions were submitted for reimbursement of the expenditure from bond proceeds borrower allocated bond funds to expenditures upon receipt of the bond proceeds for various reasons including construction delays the bond proceeds were not requisitioned in accordance with the spending schedule specified by sec_148 and sec_1_148-7 in order to accelerate the spending of bond proceeds the borrower has requested a ruling permitting it to reallocate bond proceeds to non- bond fund expenditures in accordance with the gross_proceeds spend first method under sec_1_148-6 law and analysis sec_103 of the code provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 provides that the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments further for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or sec_148 provides in part that a bond is an arbitrage_bond unless the issuer timely rebates to the united_states the excess of the amount earned on certain nonpurpose_investments over the amount that would be earned on those investments had those investments had a yield equal to the bond yield plus any income attributable to the excess under sec_148 a nonpurpose_investment is any investment_property that is acquired with gross_proceeds of an issue and is not acquired to carry out the governmental purpose of the issue sec_148 provides that in the case of a construction_issue sec_148 shall not apply to the available_construction_proceeds of the issue if these proceeds are spent for the governmental purposes of the issue in accordance with the spending schedule in sec_148 under that schedule at least percent of the available_construction_proceeds must be spent within the first 6-month period beginning on the date the bonds are issued percent must be spent within the first year percent must be spent within the first months and percent must be spent within the first two years available_construction_proceeds are subject_to the rebate requirements of sec_148 if they are not spent in accordance with this spending schedule sec_1_148-6 provides that and issuer may use any reasonable consistently applied accounting_method to account for gross_proceeds investments and expenditures of an issue however under sec_1_148-6 if an issuer fails to maintain books_and_records sufficient to established the accounting_method for an issue and the allocation of the proceeds of that issue the accounting and allocation rules under sec_1_148-6 are applied using the specific tracing method under sec_1_148-6 reasonable accounting methods for allocating funds from different sources to expenditures_for the same governmental purpose include any of the following a specific tracing method a gross_proceeds sent first method a first-in_first-out method or a ratable allocation method any of which must be consistently applied sec_1_148-6 provides that an allocation of gross_proceeds of an issue to an expenditure must involve a current outlay of cash for a governmental purpose of the issue a current outlay of cash means an outlay reasonably expected to occur not later than banking days after the date as of which the allocation of gross_proceeds to the expenditure is made id under sec_1_148-6 an issuer must account for the allocation of proceeds to expenditures not later than months after the later of the date the expenditure is paid or the date the project if any that is financed by the issue is placed_in_service for bonds issued on or after date the allocation under sec_1_148-6 must be made in any event by the date days after the fifth anniversary of the issue_date or the date days after the retirement of the issue if earlier id by not requiring allocations to be determined when the expenditure is paid_or_incurred the regulations acknowledge that day-to-day practicalities require some flexibility for when issuers must make allocations we conclude that these practicalities also require flexibility to correct allocations so long as those corrections are made within the time frame provided under sec_1_148-6 in the instant case the borrower had reasonable expectations that it would comply with the two-year spending exception for construction proceeds the borrower however believed that bond proceeds should be allocated to expenditures upon receipt of the proceeds pursuant to its requisitions as a result allocations of bond proceeds to expenditures failed to meet the requirements of the two-year spending exception to rebate under sec_148 we conclude that the borrower may use the gross_proceeds spent first method to allocate bond proceeds to non-bond fund expenditures provided that any reallocation of bond proceeds is accomplished within the time frame specified in sec_1_148-6 the gross_proceeds spent first method is a reasonable accounting_method under sec_1_148-6 and will be consistently applied if the borrower is permitted to apply it retroactively also under the borrower’s initial allocation method and revised allocation method gross_proceeds spent first bond proceeds are allocated only to capital improvements that could have been financed with the bond proceeds therefore retroactive application of the gross_proceeds spent first method_of_accounting will not cause bond proceeds to be reallocated from or to uses that are inconsistent with the governmental purpose of the bond issue conclusion accordingly the borrower is permitted to utilize the gross_proceeds spent first method to allocate bond proceeds to expenditures as of date the issue_date of the bonds except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the meaning of the term project or the appropriate starting date of the 18-month period for the allocation of bond proceeds to expenditures under sec_1_148-6 also no opinion is expressed or implied whether the requirements of sec_148 and sec_1 e for the two-year spending exception to the rebate were met whether the bonds are arbitrage_bonds under sec_103 within the meaning of sec_148 or whether interest on the bonds is excludable from gross_income under sec_103 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination assistant chief_counsel exempt_organizations employment_tax government entities by ______________________________ timothy l jones assistant branch chief tax exempt bonds branch
